Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Following RESTRICTION requirement is in response to App 17123425 filed 12/16/2020. A telephone call was made to Attorney John Mattingly, Reg 30293 on 02/22/2022 to request an oral election to the above restriction requirement, but did not result in an election being made. 
Status of the Claims
Claims 1-10 are currently pending. 
Election/Restriction
Claims 4, 5, 9, 10 are dependent and subject to a restriction requirement.
	Restriction to one of the following inventions is required under 35 U.S.C. 121:
Specie Grouping 1 representing dependent Claims 4, 9 directed to: “the evaluation learning unit updates the evaluation result regarding the customer in order to change the evaluation of the relevant evaluation item regarding the customer to one-level more severe evaluation according to the claim from the customer” in light of the alternate embodiment of Original Specification ¶ [0171]. 
Specie Grouping 2 representing dependent Claims 5, 10: directed to “the evaluation learning unit updates the evaluation result regarding the customer to change the evaluation result of some or all of the evaluation items 46regarding the customer who has made no claim for a certain period of time to one-level more generous evaluation” in light of the alternate embodiment of Original Specification ¶ [0178]. 
The species are independent or distinct because they recite different 
characteristics as “associated” “plurality of sound signals”, namely: 
“one-level more severe evaluation according to the claim from the customer” 
        (Specie Grouping 1)
       Versus
“one-level more generous evaluation” according to “customer who has made no claim for a certain period of time”         (Specie Grouping 2)
In addition, these species are not obvious variants of each other based on the current record. Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the Claims 3, 8 are currently generic in the Specie Grouping for each of the corresponding dependent claims identified above.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
	(B) the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter:
“one-level more severe evaluation according to the claim from the customer” 
        (Specie Grouping 1)
       Versus
“one-level more generous evaluation” according to “customer who has made no claim for a certain period of time” (Specie Grouping 2)
	(C) the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
	-> separate keywords and queries of both patentable and non-patentable literature with respect to each of:
“one-level more severe evaluation according to the claim from the customer”, with additional, corresponding synonyms such as zealous, stern, strict harsh, firm, rigorous etc.  
        (Specie Grouping 1)
       Versus
“one-level more generous evaluation” according to “customer who has made no claim for a certain period of time” with additional, corresponding synonyms such as lenient, tolerant, forgiving, indulgent etc.       (Specie Grouping 2)

    Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.


Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
	Any inquiry concerning this communication should be directed to OCTAVIAN ROTARU at telephone number 571.270.7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PATRICIA MUNSON, can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance .
/OCTAVIAN ROTARU/
Primary Examiner, Art Unit 3624 A
	March 3rd, 2022